      Case 2:20-cv-06979-FMO-AS Document 158 Filed 05/19/21 Page 1 of 1 Page ID #:2818

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL
   No.               CV 20-06979-FMO (ASx)                                    Date       May 19, 2021
   Title             Deniece Waidhofer, et al., v. Cloudflare Inc.., et. al.



   Present: The Honorable             Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                  Zoom 05/19/21
                    Deputy Clerk                                             Court Reporter / Recorder
                Attorneys Present for Plaintiffs:             Attorneys Present for Defendant Cloudflare Inc:
                  Brett Rosenthal, Joel Reese                        Michael Elkin, Jennifer Golinveaux,
                        Peter Marketos                                         Thomas Kearney
                                                                    Attorneys Present for Defendant
                                                                           Multi Media LLC:
                                                                    Michael Zeller, Gregory Fuoco


   Proceedings (In Chambers):                   Settlement Conference


       A settlement conference was conducted by video conference on May 19, 2021. Plaintiffs Deneice
Waidhofer, Ryuu Lavitz and Margaret McGehee were present. Defendant Cloudflare Inc., was
represented by General Counsel, Doug Kramer, and Litigation Counsel, Martina Radney. Defendant
Multi Media LLC was represented by Associate General Counsel, Jason Fischer, and Senior Account
Executive, Jared Goodman.

       The settlement conference was conducted off the record. Although the parties participated in
good faith, a settlement was not reached at this time. The Court will be available to conduct a further
settlement conference with the parties should they so desire.

       The parties are reminded that all discussions were, and are, deemed to be confidential settlement
discussions.

         IT IS SO ORDERED.

cc:      Fernando M. Olguin
         United States District Judge
                                                                                     2      : 00



CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
